Citation Nr: 1433579	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for traumatic arthritis of the right foot, claimed as secondary to service-connected left claw foot disability.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for traumatic arthritis of the left foot, claimed as secondary to service-connected left claw foot disability.

3.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected left claw foot disability.

4.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected left claw foot disability.

5.  Entitlement to service connection for a bilateral shoulder disability, claimed as secondary to service-connected left claw foot disability.

6.  Entitlement to service connection for arthritis of all major joints, including rheumatoid arthritis, claimed as secondary to service-connected left claw foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2007 and April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  He was notified of the denial in August 2007.  In August 2007, the RO sent the Veteran a letter requesting that he clarify his intent to file a notice of disagreement (NOD) with the June 2007 decision.  He subsequently filed a statement in November 2007 indicating his intent to pursue an appeal of the low back claim.  In the April 2009 rating decision, the RO declined to reopen the Veteran's low back claim in addition to claims of entitlement to service connection for traumatic arthritis of the right and left feet.  The RO also denied service connection for bilateral hip and shoulder disabilities, as well as, arthritis of all major joints, including rheumatoid arthritis.  The Veteran disagreed with the April 2009 rating decision and perfected his appeal by filing a timely substantive appeal (VA Form 9) dated in February 2010.

Accordingly, as the Veteran expressed timely disagreement with the June 2007 denial of his low back disability claim and subsequently perfected an appeal, the Board finds that the matter currently on appeal is a continuation of his original low back disability claim that was denied in the June 2007 rating decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  The issue has therefore been rephrased above.

In a June 2011 Board decision, the claims were remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an October 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

A claim of entitlement to service connection for a pulmonary disorder, to include as secondary to measles, was raised by the Veteran in July 1997.  It does not appear that such claim has ever been adjudicated by the RO.  Accordingly, such issue is referred for appropriate action.  

As will be explained below, the issues of entitlement to service connection for traumatic arthritis of the right and left feet are being reopened herein.  The underlying claims, as well as, the issues of entitlement to service connection for bilateral hip disability, bilateral shoulder disability, low back disability, and arthritis of multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed February 1991 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for traumatic arthritis of the right foot and declined to reopen his claim of entitlement to service connection for traumatic arthritis of the left foot.

2.  Additional evidence received since the February 1991 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for traumatic arthritis of the right and left feet and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  A February 1991 rating decision, which denied a claim of entitlement to service connection for traumatic arthritis of the right foot and declined to reopen a claim of entitlement to service connection for traumatic arthritis of the left foot, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the February 1991 rating decision is new and material as to the issues of service connection for traumatic arthritis of the right and left feet, and claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

With respect to the right and left feet claims, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for traumatic arthritis of the right and left feet, no further discussion of the VCAA requirements is required with respect to those issues.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Claims to Reopen

In an August 1983 rating decision, the RO denied the Veteran's claim of service connection for traumatic arthritis of the left foot because there was no evidence of degenerative arthritis.  In a February 1991 decision, the RO declined to reopen the Veteran's claim.  The RO also denied an original claim of service connection for traumatic arthritis of the right foot because there was no evidence of arthritis of the right foot in service or thereafter.  The Veteran did not appeal that denial.  Moreover, no new and material evidence was received within a year of either rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The relevant evidence of record at the time of the February 1991 rating decision consisted of service treatment records (STRs), VA treatment records, a private insurance form, the Veteran's statements, and the reports of VA examinations conducted in January 1978, July 1980, and August 1983.  STRs dated in March 1976 documented the Veteran's reports of left foot pain.  He was subsequently treated for continuing complaints of left foot and ankle pain in June 1976, September 1976, December 1976, and February 1977, at which time it was noted that the Veteran injured his left foot when it was slammed in a car door one year prior.  An x-ray of the left foot and ankle conducted in August 1977 revealed, "[m]inimal periosteal reaction . . . over the distal medial aspect of the left tibia believed secondary to the patient's previous injury."  There was no evidence of fracture.  See the STR dated August 1977.  An October 1977 report noted left foot pain following a PT test.  The October 1977 service separation examination documented a left foot condition of a 'bar' at the navicular bone and possibly at the 5th metatarsal base.

A private insurance form dated in May 1976 documented a diagnosis of "arthritis," which the Veteran has contended related to his left foot.  See the Veteran's claim dated May 1983.  A VA examination report dated in January 1978 documented a diagnosis of residuals of injury to the left foot; a contemporaneous x-ray did not show arthritis.  In a July 1980 VA examination report, the examiner diagnosed "pes cavus of the left foot with supination and varus left foot, of long duration."  An August 1983 VA examination report documented a mild cavus deformity of the left foot.  VA treatment records dated in April 1983 documented a continuing diagnosis of bilateral pes cavus deformity and bilateral hammer toes.

Of note, the Veteran was service-connected for residuals of a left foot injury in a March 1978 rating decision.

Accordingly, at the time of the last final denials of the Veteran's service connection claims, there was no evidence of current diagnoses of arthritis as to either the right or left foot; additionally, there was no evidence of medical nexus between the Veteran's service-connected residuals of a left foot injury and his claimed arthritis of the bilateral feet.  Thus, the RO denied the Veteran's claims of entitlement to service connection for traumatic arthritis of the right and left feet in the February 1991 rating decision.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

Relevant evidence received since the February 1991 rating decision consists of VA and private treatment records, Social Security Administration (SSA) records, VA examination reports dated in November 1997, May 2006, May 2007, and May 2008, a VA medical opinion dated in May 2009, and personal statements of the Veteran.

In the January 2008 claim to reopen, the Veteran reasserted his contention that he developed arthritis of the right and left feet secondary to his service-connected left claw foot.  To this end, the Veteran has also submitted numerous statements concerning the relationship between his right and left foot symptomatology and his service-connected left claw foot.  See the Veteran's statements dated February 2009 and April 2008.

Private treatment records of podiatric treatment in September 2005 note a past medical history of degenerative joint disease (DJD).  Moreover, although the Veteran has not been specifically diagnosed with arthritis of the bilateral feet, the medical evidence demonstrates that he is currently diagnosed with bilateral plantar calcaneal spurs of the right and left feet.  See the VA treatment records dated in June 2009.  In addition, diagnoses of "osteoarthritis of multiple sites" are repeatedly documented in the Veteran's claims file.  See, e.g., the VA treatment records dated August 2007, September 2008, and June 2009.

Crucially, the medical evidence documenting a past podiatric history of DJD and current diagnoses of bilateral plantar calcaneal spurs, as well as, osteoarthritis of multiple sites is new, as it was not of record at the time of the last final denials.  This evidence is also material because it relates to an unestablished fact necessary to substantiate the claims.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claims of service connection for traumatic arthritis of the right and left feet are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for traumatic arthritis of the right foot having been received, the appeal is granted to this extent.

New and material evidence sufficient to reopen a claim for service connection for traumatic arthritis of the left foot having been received, the appeal is granted to this extent.


REMAND

The Veteran asserts that he suffers from traumatic arthritis of the right and left feet, as well as disabilities of the bilateral hips, bilateral shoulders, low back, and arthritis of all major joints due to his service-connected left claw foot disability.  Specifically, he argues that the service-connected left claw foot disability has shortened his left leg, and the altered gait has caused or aggravated the claimed conditions.  See, e.g., the VA examination report dated May 2007.

After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.
 
The Veteran was afforded a VA medical opinion in March 2009 as to the pending claims.  The VA examiner rendered negative nexus opinions concerning the relationship between the Veteran's disabilities and his service-connected left claw foot.  Specifically, the examiner indicated that the Veteran's STRs and previous VA examinations showed that he "had a trivial injury to the left foot when a car door slammed on his left foot.  Three was no fracture or dislocation."  The examiner continued, "[a]n orthopedic clinic evaluation in 1983 indicated that the condition of the left foot was likely a pre-existing condition.  He later began having the same condition with high arch and claw toes of the right foot, without injury.  The most likely diagnosis was felt to be congenital Charcot-Marie-Tooth disease."  The examiner then concluded, "[t]here is nothing in the orthopedic literature stating that high arches or claw toes causes degenerative changes of other joints and spine.  This claim is without medical basis."

Significantly, the March 2009 VA examiner provided little rationale to support his conclusion against medical nexus on a secondary basis; his conclusion is nonspecific and does not address the Veteran's contentions that it was an altered gait caused by the service-connected left claw foot that caused or aggravated his bilateral hip, shoulder, and back disabilities and caused or aggravated arthritis of the major joints.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Moreover, the March 2009 VA examiner mischaracterized the April 1983 VA orthopedic clinical evaluation, which did not specifically determine that the left foot deformity pre-existed the Veteran's military service, but rather that the left foot deformity pre-dated the 1976 injury.

Based on this evidentiary posture, the Board finds that the VA medical opinion is inadequate.  Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board therefore concludes that an additional VA examination is necessary to address the claimed disabilities were caused or aggravated by the service-connected left claw foot disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since November 2011.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed arthritis of the major joints (including rheumatoid arthritis), as well as bilateral hip, bilateral shoulder, low back, and bilateral foot disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military major joint, bilateral hip, bilateral shoulder, low back, or bilateral foot symptomatology.

After reviewing the file, the examiner should either diagnose or rule out osteoarthritis of the major joints, to include rheumatoid arthritis.  The examiner should also diagnose or rule out arthritis of the right and left feet.  

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current major joint arthritis (including rheumatoid arthritis), arthritis of the left foot, or disabilities of the right foot, bilateral shoulders, bilateral hips, and low back had their clinical onset during the Veteran's active duty or are otherwise related to such service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current major joint arthritis (including rheumatoid arthritis), arthritis of the left foot, or disabilities of the right foot, bilateral shoulders, bilateral hips, and low back were caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include the left claw foot.  Consideration should be specifically given to whether an altered gait caused by the left claw foot would have had such an effect.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


